Exhibit 10.37

SELECTICA, INC.

1999 EMPLOYEE STOCK PURCHASE PLAN

(AS AMENDED AND RESTATED EFFECTIVE FEBRUARY 1, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. PURPOSE OF THE PLAN

   1

SECTION 2. ADMINISTRATION OF THE PLAN

   1

(a) Committee Composition

   1

(b) Committee Responsibilities

   1

SECTION 3. STOCK OFFERED UNDER THE PLAN

   1

(a) Authorized Shares

   1

(b) Anti-Dilution Adjustments

   1

(c) Reorganizations

   2

SECTION 4. ENROLLMENT AND PARTICIPATION

   2

(a) Offering Periods

   2

(b) Enrollment

   2

(c) Duration of Participation

   2

(d) Transition Rule

   2

SECTION 5. EMPLOYEE CONTRIBUTIONS

   3

(a) Commencement of Payroll Deductions

   3

(b) Amount of Payroll Deductions

   3

(c) Reducing Withholding Rate or Discontinuing Payroll Deductions

   3

(d) Increasing Withholding Rate

   3

SECTION 6. WITHDRAWAL FROM THE PLAN

   3

(a) Withdrawal

   3

(b) Re-Enrollment After Withdrawal

   3

SECTION 7. CHANGE IN EMPLOYMENT STATUS

   4

(a) Termination of Employment

   4

(b) Leave of Absence

   4

(c) Death

   4

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES

   4

(a) Plan Accounts

   4

(b) Purchase Price

   4

(c) Number of Shares Purchased

   4

(d) Available Shares Insufficient

   5

(e) Issuance of Stock

   5

(f) Tax Withholding

   5

(g) Unused Cash Balances

   5

(h) Stockholder Approval

   5

 

i



--------------------------------------------------------------------------------

SECTION 9. LIMITATIONS ON STOCK OWNERSHIP

   5

(a) Five Percent Limit

   5

(b) Dollar Limit

   6

SECTION 10. RIGHTS NOT TRANSFERABLE

   6

SECTION 11. NO RIGHTS AS AN EMPLOYEE

   7

SECTION 12. NO RIGHTS AS A STOCKHOLDER

   7

SECTION 13. SECURITIES LAW REQUIREMENTS

   7

SECTION 14. AMENDMENT OR DISCONTINUANCE

   7

(a) General Rule

   7

(b) Impact on Purchase Price

   7

SECTION 15. DEFINITIONS

   8

(a) Board

   8

(b) Code

   8

(c) Committee

   8

(d) Company

   8

(e) Compensation

   8

(f) Corporate Reorganization

   8

(g) Eligible Employee

   8

(h) Exchange Act

   8

(i) Fair Market Value

   8

(j) Offering Period

   9

(k) Participant

   9

(l) Participating Company

   9

(m) Plan

   9

(n) Plan Account

   9

(o) Purchase Price

   9

(p) Stock

   9

(q) Subsidiary

   9

 

ii



--------------------------------------------------------------------------------

SELECTICA, INC.

1999 EMPLOYEE STOCK PURCHASE PLAN

SECTION 1. PURPOSE OF THE PLAN.

The Board adopted the Plan effective as of March 9, 2000, and amended it from
time to time thereafter. The Board most recently amended and restated the Plan
effective as of February 1, 2008. The purpose of the Plan is to provide Eligible
Employees with an opportunity to increase their proprietary interest in the
success of the Company by purchasing Stock from the Company on favorable terms
and to pay for such purchases through payroll deductions. The Plan is intended
to qualify for favorable tax treatment under section 423 of the Code.

SECTION 2. ADMINISTRATION OF THE PLAN.

(a) Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of one or more members of the Board, who
shall be appointed by the Board.

(b) Committee Responsibilities. The Committee shall interpret the Plan and make
all other policy decisions relating to the operation of the Plan. The Committee
may adopt such rules, guidelines and forms as it deems appropriate to implement
the Plan. The Committee’s determinations under the Plan shall be final and
binding on all persons.

SECTION 3. STOCK OFFERED UNDER THE PLAN.

(a) Authorized Shares. The number of shares of Stock available for purchase
under the Plan shall be 1,000,000 (subject to adjustment pursuant to
Subsection (b) below). On May 1 of each year from 2001 through 2007, and on
February 1 of each year after 2007, the aggregate number of shares of Stock
available for purchase during the life of the Plan shall automatically increase
by a number equal to the lowest of:

(i) 2% of the total number of Common Shares then outstanding;

(ii) 1,000,000 Common Shares (subject to adjustment pursuant to Subsection (b)
below); or

(iii) The number determined by the Board.

(b) Anti-Dilution Adjustments. The aggregate number of shares of Stock offered
under the Plan, the number of shares of Stock set forth in Subsection (a)(ii)
above, the 5,000-share limitation described in Section 8(c) and the price of
shares that any Participant has elected to purchase shall be adjusted
proportionately for any increase or decrease in the number



--------------------------------------------------------------------------------

of outstanding shares of Stock resulting from a subdivision or consolidation of
shares or the payment of a stock dividend, any other increase or decrease in
such shares effected without receipt or payment of consideration by the Company,
the distribution of the shares of a Subsidiary to the Company’s stockholders, or
a similar event.

(c) Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period then in progress shall terminate and shares shall be purchased
pursuant to Section 8, unless the Plan is continued or assumed by the surviving
corporation or its parent corporation. The Plan shall in no event be construed
to restrict in any way the Company’s right to undertake a dissolution,
liquidation, merger, consolidation or other reorganization.

SECTION 4. ENROLLMENT AND PARTICIPATION.

(a) Offering Periods. While the Plan is in effect, two Offering Periods shall
commence in each calendar year. The Offering Periods shall consist of the
six-month periods commencing on each February 1 and August 1. However, the
Committee may determine that the first Offering Period applicable to the
Eligible Employees of a new Participating Company shall commence on any date
specified by the Committee, provided that an Offering Period shall in no event
be longer than 27 months.

(b) Enrollment. In the case of any individual who qualifies as an Eligible
Employee on the first day of an Offering Period, he or she may elect to become a
Participant on such day by filing the prescribed enrollment form with the
Company. The enrollment form shall be filed at the prescribed location at least
15 days prior to such day.

(c) Duration of Participation. Once enrolled in the Plan, a Participant shall
continue to participate in the Plan until he or she:

(i) Reaches the end of the Offering Period in which his or her employee
contributions were discontinued under Section 5(c) or 9(b);

(ii) Is deemed to withdraw from the Plan under Subsection (b) above;

(iii) Withdraws from the Plan under Section 6(a); or

(iv) Ceases to be an Eligible Employee.

A Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation at the beginning of the
earliest Offering Period ending in the next calendar year, if he or she then is
an Eligible Employee. In all other cases, a former Participant may again become
a Participant, if he or she then is an Eligible Employee, by following the
procedure described in Subsection (c) above.

(d) Transition Rule. Any provision of the Plan as in effect prior to February 1,
2008, notwithstanding, each Participant who was enrolled in the Plan on
January 31,

 

2



--------------------------------------------------------------------------------

2008, shall cease to be enrolled in any Offering Period that commenced prior to
February 1, 2008. Such Participant shall automatically be enrolled in the new
Offering Period commencing on February 1, 2008.

SECTION 5. EMPLOYEE CONTRIBUTIONS.

(a) Commencement of Payroll Deductions. A Participant may purchase shares of
Stock under the Plan solely by means of payroll deductions. Payroll deductions
shall commence as soon as reasonably practicable after the Company has received
the prescribed enrollment form.

(b) Amount of Payroll Deductions. An Eligible Employee shall designate on the
prescribed enrollment form the portion of his or her Compensation that he or she
elects to have withheld for the purchase of Stock. Such portion shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 15%.

(c) Reducing Withholding Rate or Discontinuing Payroll Deductions. If a
Participant wishes to reduce his or her rate of payroll withholding, such
Participant may do so by filing a new enrollment form with the Company at the
prescribed location at any time. The new withholding rate shall be effective as
soon as reasonably practicable after the Company has received such form. The new
withholding rate may be 0% or any whole percentage of the Participant’s
Compensation, but not more than his or her old withholding rate. No Participant
shall make more than two elections under this Subsection (c) during any Offering
Period. (In addition, employee contributions may be discontinued automatically
pursuant to Section 9(b).)

(d) Increasing Withholding Rate. If a Participant wishes to increase his or her
rate of payroll withholding, such Participant may do so by filing a new
enrollment form with the Company at the prescribed location at any time. The new
withholding rate may be effective on the first day of any Offering Period,
provided that the Participant has filed the enrollment form with the Company at
the prescribed location at least 15 days prior to the first day of such Offering
Period. The new withholding rate may be any whole percentage of the
Participant’s Compensation, but not less than 1% nor more than 15%. An increase
in a Participant’s rate of payroll withholding may not take effect during an
Offering Period.

SECTION 6. WITHDRAWAL FROM THE PLAN.

(a) Withdrawal. A Participant may elect to withdraw from the Plan by filing the
prescribed form with the Company at the prescribed location at any time before
the last day of an Offering Period. As soon as reasonably practicable
thereafter, payroll deductions shall cease and the entire amount credited to the
Participant’s Plan Account shall be refunded to him or her in cash, without
interest. No partial withdrawals shall be permitted.

(b) Re-Enrollment After Withdrawal. A former Participant who has withdrawn from
the Plan shall not be a Participant until he or she re-enrolls in the Plan under
Section 4(c). Re-enrollment may be effective only at the commencement of an
Offering Period.

 

3



--------------------------------------------------------------------------------

SECTION 7. CHANGE IN EMPLOYMENT STATUS.

(a) Termination of Employment. Termination of employment as an Eligible Employee
for any reason, including death, shall be treated as an automatic withdrawal
from the Plan under Section 6(a). (A transfer from one Participating Company to
another shall not be treated as a termination of employment.)

(b) Leave of Absence. For purposes of the Plan, employment shall not be deemed
to terminate when the Participant goes on a military leave, a sick leave or
another bona fide leave of absence, if the leave was approved by the Company in
writing. Employment, however, shall be deemed to terminate 90 days after the
Participant goes on a leave, unless a contract or statute guarantees his or her
right to return to work. Employment shall be deemed to terminate in any event
when the approved leave ends, unless the Participant immediately returns to
work.

(c) Death. In the event of the Participant’s death, the amount credited to his
or her Plan Account shall be paid to a beneficiary designated by him or her for
this purpose on the prescribed form or, if none, to the Participant’s estate.
Such form shall be valid only if it was filed with the Company at the prescribed
location before the Participant’s death.

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES.

(a) Plan Accounts. The Company shall maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is deducted from the Participant’s
Compensation under the Plan, such amount shall be credited to the Participant’s
Plan Account. Amounts credited to Plan Accounts shall not be trust funds and may
be commingled with the Company’s general assets and applied to general corporate
purposes. No interest shall be credited to Plan Accounts.

(b) Purchase Price. The Purchase Price for each share of Stock purchased at the
close of an Offering Period shall be the lower of:

(i) 85% of the Fair Market Value of such share on the last trading day before
the commencement of such Offering Period; or

(ii) 85% of the Fair Market Value of such share on the last trading day in such
Offering Period.

(c) Number of Shares Purchased. As of the last day of each Offering Period, each
Participant shall be deemed to have elected to purchase the number of shares of
Stock calculated in accordance with this Subsection (c), unless the Participant
has previously elected to withdraw from the Plan in accordance with
Section 6(a). The amount then in the Participant’s Plan Account shall be divided
by the Purchase Price, and the number of shares that results shall be purchased
from the Company with the funds in the Participant’s Plan Account. The foregoing
notwithstanding, no Participant shall purchase more than 5,000 shares of Stock
with respect to any Offering Period nor more than the amounts of Stock set forth
in Sections 3(a) and 9(b). The Committee may determine with respect to all
Participants that any fractional share, as calculated under this Subsection (c),
shall be (i) rounded down to the next lower whole share or (ii) credited as a
fractional share.

 

4



--------------------------------------------------------------------------------

(d) Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase during an Offering Period exceeds
the maximum number of shares remaining available for issuance under Section 3,
then the number of shares to which each Participant is entitled shall be
determined by multiplying the number of shares available for issuance by a
fraction. The numerator of such fraction is the number of shares that such
Participant has elected to purchase, and the denominator of such fraction is the
number of shares that all Participants have elected to purchase.

(e) Issuance of Stock. The shares of Stock purchased by a Participant under the
Plan may be registered in the name of such Participant, or jointly in the name
of such Participant and his or her spouse as joint tenants with the right of
survivorship or as community property (with or without the right of
survivorship). The Committee may require that such shares must be held for the
Participant’s benefit by a broker designated by the Committee until the
expiration of the holding period described in section 423(a)(1) of the Code.
(The preceding sentence shall apply whether or not the Participant is required
to pay income tax in the United States.)

(f) Tax Withholding. To the extent required by applicable federal, state, local
or foreign law, a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise in
connection with the Plan. The Company shall not be required to issue any shares
of Stock under the Plan until such obligations are satisfied.

(g) Unused Cash Balances. An amount remaining in the Participant’s Plan Account
that represents the Purchase Price for any fractional share shall be carried
over in the Participant’s Plan Account to the next Offering Period. Any amount
remaining in the Participant’s Plan Account that represents the Purchase Price
for whole shares that could not be purchased by reason of Subsection (c) above,
Section 3 or Section 9(b) shall be refunded to the Participant in cash, without
interest.

(h) Stockholder Approval. Any other provision of the Plan notwithstanding, no
shares of Stock shall be purchased under the Plan unless and until the Company’s
stockholders have approved the adoption of the Plan.

SECTION 9. LIMITATIONS ON STOCK OWNERSHIP.

(a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing more than 5% of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules shall apply:

(i) Ownership of stock shall be determined after applying the attribution rules
of section 424(d) of the Code;

 

5



--------------------------------------------------------------------------------

(ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and

(iii) Each Participant shall be deemed to have the right to purchase 5,000
shares of Stock under this Plan with respect to each Offering Period.

(b) Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant shall purchase Stock with a Fair Market Value in excess of the
following limit:

(i) In the case of Stock purchased during an Offering Period that commenced in
the current calendar year, the limit shall be equal to (A) $25,000 minus (B) the
Fair Market Value of the Stock that the Participant previously purchased in the
current calendar year (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company).

(ii) In the case of Stock purchased during an Offering Period that commenced in
the immediately preceding calendar year, the limit shall be equal to (A) $50,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the immediately preceding calendar year.

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not described in section 423
of the Code shall be disregarded. If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall
automatically resume at the beginning of the earliest Offering Period ending in
the next calendar year (if he or she then is an Eligible Employee).

SECTION 10. RIGHTS NOT TRANSFERABLE.

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

 

6



--------------------------------------------------------------------------------

SECTION 11. NO RIGHTS AS AN EMPLOYEE.

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

SECTION 12. NO RIGHTS AS A STOCKHOLDER.

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Offering Period.

SECTION 13. SECURITIES LAW REQUIREMENTS.

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

SECTION 14. AMENDMENT OR DISCONTINUANCE.

(a) General Rule. The Board shall have the right to amend, suspend or terminate
the Plan at any time and without notice. Except as provided in Section 3, any
increase in the aggregate number of shares of Stock that may be issued under the
Plan shall be subject to the approval of the Company’s stockholders. In
addition, any other amendment of the Plan shall be subject to the approval of
the Company’s stockholders to the extent required by any applicable law or
regulation. The Plan shall terminate automatically 20 years after its initial
adoption by the Board, unless (a) the Plan is extended by the Board and (b) the
extension is approved within 12 months by a vote of the stockholders of the
Company.

(b) Impact on Purchase Price. This Subsection (b) shall apply in the event that
(i) the Company’s stockholders during an Offering Period approve an increase in
the number of shares of Stock that may be issued under Section 3 and (ii) the
aggregate number of shares to be purchased at the close of such Offering Period
exceeds the number of shares that remained available under Section 3 before such
increase. In such event, the Purchase Price for each share of Stock purchased at
the close of such Offering Period shall be the lower of:

(i) The higher of (A) 85% of the Fair Market Value of such share on the last
trading day before the commencement of the applicable Offering Period or (B) 85%
of the Fair Market Value of such share on the last trading day before the date
when the Company’s stockholders approve such increase; or

 

7



--------------------------------------------------------------------------------

(ii) 85% of the Fair Market Value of such share on the last trading day in such
Offering Period.

SECTION 15. DEFINITIONS.

(a) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Committee” means a committee of the Board, as described in Section 2.

(d) “Company” means Selectica, Inc., a Delaware corporation.

(e) “Compensation” means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions, overtime pay and shift premiums, plus
(ii) any pre-tax contributions made by the Participant under section 401(k)
or 125 of the Code. “Compensation” shall exclude all non-cash items, moving or
relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to the exercise of stock options,
and similar items. The Committee shall determine whether a particular item is
included in Compensation.

(f) “Corporate Reorganization” means:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(g) “Eligible Employee” means any employee of a Participating Company whose
customary employment is for more than five months per calendar year and for more
than 20 hours per week. The foregoing notwithstanding, an individual shall not
be considered an Eligible Employee if his or her participation in the Plan is
prohibited by the law of any country that has jurisdiction over him or her or if
he or she is subject to a collective bargaining agreement that does not provide
for participation in the Plan.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” means the price at which Stock was last sold in the
principal U.S. market for Stock on the applicable date or, if the applicable
date was not a trading day, on the last trading day prior to the applicable
date. If Stock is no longer traded on a public U.S. securities market, the Fair
Market Value shall be determined by the Committee in good faith on such basis as
it deems appropriate. The Committee’s determination shall be conclusive and
binding on all persons.

 

8



--------------------------------------------------------------------------------

(j) “Offering Period” means a period with respect to which the right to purchase
Stock may be granted under the Plan, as determined pursuant to Section 4(a).

(k) “Participant” means an Eligible Employee who participates in the Plan, as
provided in Section 4.

(l) “Participating Company” means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.

(m) “Plan” means this Selectica, Inc. 1999 Employee Stock Purchase Plan, as it
may be amended from time to time.

(n) “Plan Account” means the account established for each Participant pursuant
to Section 8(a).

(o) “Purchase Price” means the price at which Participants may purchase Stock
under the Plan, as determined pursuant to Section 8(b).

(p) “Stock” means the Common Stock of the Company.

(q) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

9